Citation Nr: 0514668	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-17 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  He received several awards and commendations 
to include the National Defense Service Medal, Republic of 
Vietnam Service Medal with one star, Vietnam Campaign Medal 
with device, and Purple Heart Medal.  His military 
occupational specialty was Machine Gunner.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico which denied 
service connection for PTSD and found that no new and 
material evidence had been submitted to re-open the veteran's 
claims for rhinitis and a skin disorder.  A substantive 
appeal of the PTSD issue was submitted in June 2003.  The 
veteran "withdrew" appeals of service connection for 
rhinitis and skin disability in September 2003; the Board 
finds that those matters are not currently before the Board.  

A February 2003 rating action denied a permanent and total 
disability rating for pension purposes and the veteran was 
notified of that determination later the same month.  He 
filed a notice of disagreement to that determination and a 
statement of the case was issued in December 2003.  He did 
not perfect an appeal within the period allowed (See 
38 C.F.R. § 20.302 (2004)) and that matter is not currently 
before the Board.  A statement received from the veteran's 
representative in March 2004 is construed as a reopened claim 
for a permanent and total disability rating for pension 
purposes and that matter is referred to the RO for 
appropriate action.  

In correspondence dated in June 2003 the veteran indicated 
that he wished to testify at an RO hearing.  In September 
2003 correspondence, he withdrew the hearing request.  Also, 
the veteran indicated on his June 2003 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for June 2004 and the veteran was provided 
notice of this hearing in May 2004.  However, the veteran 
failed to report to the scheduled hearing and failed to 
explain his absence.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2004).




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent diagnosis of PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
September 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the May 
2003 SOC and November 2003 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's September 2002 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds no 
defect with respect to the timing of the VCAA notice 
requirement in this case.  

The claims folder contains all available service medical 
records, VA medical records and multiple VA examination 
reports.  The veteran has not identified any outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that service connection for 
PTSD is not in order.  There is no evidence of a diagnosis of 
PTSD in the claims folder.  The veteran has been afforded 
multiple VA psychological examinations since service.  An 
April 1971 VA psychological examination stated "no mental 
disease found."  A December 2002 VA psychological 
examination showed a diagnosis of primary insomnia but made 
no mention of PTSD.  A September 2003 VA psychological 
examination report also diagnosed primary insomnia and 
specifically stated:  "Since we were not able to identify a 
definite extreme traumatic stressor and no PTSD symptoms were 
identified, we cannot establish a link between the stressor 
and the signs and symptoms of patient's mental disorder."  
Also, there is no evidence of a diagnosis of PTSD in any of 
the veteran's VA outpatient treatment reports dated from May 
2002 through January 2003.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The veteran's claim for service 
connection implicitly includes the assertion that he has 
PTSD, but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a 
diagnosis of PTSD or its relationship to service.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.   



As there is no competent diagnosis of PTSD, it is unnecessary 
to discuss the veteran's claimed stressors or his combat 
status.  Accordingly, the Board finds that service connection 
for PTSD is not warranted. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


